DocuSign Envelope ID: 1F94F73E-0E22-4754-8582-DD894BD4BF92
                       Case 4:19-cv-02572-JSW Document 31 Filed 08/16/19 Page 1 of 1




                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA




              California Reinvestment Coal., et al.,                   Case No. C 19-2572-JSW
                               Plaintiff(s)
              v.                                                       ADR CERTIFICATION BY PARTIES
                                                                       AND COUNSEL
              Kathleen L. Kraninger, et al.,

                               Defendant(s)


            Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
            she has:
                    (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
                        California” (available at cand.uscourts.gov/adr).
                    (2) Discussed the available dispute resolution options provided by the Court and private
                        entities; and
                    (3) Considered whether this case might benefit from any of the available dispute resolution
                        options.

            Date:   8/15/2019                                Signed:
                                                                                        Party
            Date: 8/8/19                                     Signed: /s/ Jeffrey B. Dubner
                                                                                       Attorney




         Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
            Form ADR-Cert rev. 11-2016
